DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
Claims 1-20 have been presented for examination based on the application filed on 2/24/2021.
Claims 1, 2, 11, 14-16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20140211224 A1 by Abeloe; Kenneth A., in view of US PGPUB No. 20150172773 A1 by Klappert; Walter R. et al., further in view of US PGPUB No. 20160063035 A1 by Rejal; Seena et al.
Alternate rejection with Takahashi: Claims 1, 2, 11, 14-16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20140211224 A1 by Abeloe; Kenneth A., in view of US PGPUB No. 20090304271 by Takahashi, in view of US PGPUB No. 20150172773 A1 by Klappert; Walter R. et al., further in view of US PGPUB No. 20160063035 A1 by Rejal; Seena et al.
Claims 8-10 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abeloe; (or in alternate with additional art Takahashi) in view of Klappert; in view Rejal, further in view of US PGPUB No. US 20030142097 A1 by Sakagami, Hiromi et al.
Claims 3, 5-7, 12 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abeloe; (or in alternate with additional art Takahashi) in view of Klappert; in view Rejal, further in view of US PGPUB No. US 20120109591 A1 Thompson; Brian et al.
Claim 3 (alternately) and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abeloe; (or in alternate with additional art Takahashi); in view of Klappert; in view of Rejal; in view of Thompson, further in view of US PGPUB No. US 20150112644 A1 SCHMIDT; Ryan. 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abeloe; (or in alternate with additional art Takahashi); in view of Klappert; in view of Rejal; further in view of US PGPUB No. US 20050212797 A1 by Lee, Kyeong Hwi et al.
This action is made Non-Final.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically applicant has argued that the amended limitation are not taught by Abeloe and Klappert. New grounds of rejection show that the Rejal teaches the amended limitations as mapped below. Also see Takahashi performing 
(Argument 1) Applicant has argued in Remarks Pg.:
With reference to Rejal et al. Figure 4 and ffl[[0045] and [0059], Rejal et al. teaches the technical features of, in order to search for a 3D model from the database according to a 3D search input, converting the input 3D model into a plurality of 2D views, generating signatures of the plurality of 2D views, performing a distance comparison between one of the plurality of 2D view signatures and one of a plurality of 2D view signatures of a 3D model of the database. Rejal et al. does not teach or suggest the technical features of searching for a 3D model that has a shape similar to the 3D model entered as a search input by comparing images of a constituent article included in the 3D model with the images of the constituent article included in the 3D model stored in the database. [1] Thus, Rejal et al. does not disclose determining a target article having a most similar shape to the obtained image from a three-dimensional (3D) article list stored in a database (DB) by comparing the constituent article images of the obtained image with constituent article images of each of each of 3D articles included in the 3D article list, as recited in claim 1.[2]

(Response 1)  Rejal shows the storage circuitry 102 in Fig.1 and 3D model database retrieval (Rejal: [0009]).  As per [1] Rejal states:
[0045] A shape signature comprises three 2D signatures, each 2D signature corresponds to a 2D orthogonal view (or projection) of the 3D model (along the x, y, and z axes). In other embodiments, only two orthogonal views are generated. Therefore, the 3D model is converted into a plurality of 2D orthogonal views in step 201 and a signature is generated for each view in step 202.

Applicant has merely alleged the without showing or claiming how the constituent article images are identified and how they are different than 2D views of the image. 
As per [2], since the how the constituent article images are identified (other than they are part of the obtained image) is not claimed, comparison of them for similarity is also not defined/limited by claim. Rejal shows one way of comparing 2D orthogonal view as constituent article images and then comparing the signatures as the basis to determine similarity (Rejal: [0059]). 
Nonetheless, even if defined examiner has cited Takahashi prior art in the rejection mapping the constituent article images (as part of the obtained image) which are searched for similarity individually as component and then as a whole. No additional new arguments are presented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 11, 14-16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20140211224 A1 by Abeloe; Kenneth A., in view of US PGPUB No. 20150172773 A1 by Klappert; Walter R. et al., further in view of US PGPUB No. 20160063035 A1 by Rejal; Seena et al.
Alternately Rejection (additionally in view of Takahashi):
Claims 1, 2, 11, 14-16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20140211224 A1 by Abeloe; Kenneth A., in view of US PGPUB No. 20090304271 by Takahashi, in view of US PGPUB No. 20150172773 A1 by Klappert; Walter R. et al., further in view of US PGPUB No. 20160063035 A1 by Rejal; Seena et al.
Examiner note: Takahashi and Rejal are very similar can be substituted for each other as with the marked difference is how the image splitting is performed (not claimed), where in Takahashi --- splitting is done on the each component basis and in Rejal, splitting is done on 2D plane basis.
Regarding Claim 1*, 14* and 20* (*Updated 3/12/2021)
Abeloe teaches a method of generating printing information (Abeloe: [0009]-[0012]), and a device for generating printing information (Abeloe: Fig.1 element 103), the device comprising: a receiver configured to receive a user input (Abeloe: Fig.1 element receiving “User Input” to workstation 103, & Fig.2 showing the input) ; a DB configured to store a 3D article list (Abeloe: Fig.7 element 701 [0061] database and tables 703), and a non-transitory computer-readable recording medium (Abeloe: [0064])  having recorded thereon which, when executed by a processor of a device for generating printing information  comprising: obtaining an image based on a user input  (Abeloe: [0033] “…Input information processor 201 can also receive user selection information, indicating which object within the video frames the user desires to be printed by the 3D printer. In one example, a user can select a person(s) in an image or select another other object…”) , obtaining constituent article images by splitting the obtained image, the constituent article images indicating images corresponding to constituent articles included in the obtained image (Abeloe: [0010] & [0012] where image is acquired from video image [0033][0036] and splitting the basic image is achieved by delineating a user-selected item in the acquired image [0013], also splitting of image is further understood as parts of the image are mapped to the individual 3D components for positioning the 3D components (as in [0012][0049][0050] “[0050] Break the wire-frame 3D model into 3D wire-model components that can be matched directly with the capture video frames. For example, 3D wire-model components of a sports figure can be the head, arms, torso, legs, and feet.” The captured video frame is the image and if the matching is done based on the each 3D component, this implies the image it is matched to is also split; further this is re-enforced using [0054] “…Using PCA, the individual 3D wire-frame component that is projected into a simulated 2D image is aligned with the 2D capture images extracted from the captured frames….” Where the projecting/matching/aligning is here is done for each 3D component via matching between the simulated 2D  image (from 3D wire-frame component) to 2D captured image (the original image) which must be split for component level matching)); 

Alternately (In view of Takahashi): 
If Abeloe is not considered as teaching the captured image being split into constituent article images, i.e., not teaching the constituent article images indicating images corresponding to constituent articles included in the obtained image, Takahashi teaches this feature.
Takahashi teaches the constituent article images indicating images corresponding to constituent articles included in the obtained image (Takahashi Fig.6-8 [0079]-[0109] showing how the image is split and matched for similarity individually component/constituent article image wise --- constituent Fig.6 (b) elements R1-R9)).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Takahashi to Abeloe to be able to perform image matching or aligning between two components wise split 2D images with the advantage that not only the images are matched partially on component basis but also on the whole image basis (See Takahashi: Fig.1 element 7 & 9 and abstract). Further motivation to combine would be that Abeloe and Takahashi are analogous art in the image feature matching domain for similarity determination between two images (Takahashi: Abstract, [0050]-[0056] Fig.1; Abeloe: [0050]-[0053] showing how image aligning would require Takahashi’s 2D component based feature matching when constructing the 3D wireframe model).

Normal combined rejection continued:
Abeloe teaches determining a target article obtained image (Abeloe: e.g. component image from simulated 2D image – [0053]-[0054])  from a  three-dimensional (3D) article list stored in a database (DB) by comparing the constituent article image  (See Abeloe: [0054]) of the obtained image with constituent article images of each of 3D articles included in the 3D article list (Abeloe: [0054]-[0061] showing how the each of the simulated 2D  image generated from the each of the 3D component is aligned with captured (obtained) image); generating printing information used to 3D print the target article (Abeloe: [0009][0014][0038] target article as 3D object/model for 3D printer).
Abeloe does not teach providing a graphical user interface (GUI) capable of editing a shape of the target article according to a user input; and editing the shape of the target article, based on a user input via the GUI.
Abeloe also does not explicitly teach determining a target article having a most similar shape to the basic image from a three-dimensional (3D) article list stored in a database (DB) by comparing the at least one image part of the basic image with at least one image part of each of 3D articles included in the 3D article list [Emphasis on the italicized].
Klappert teaches providing a graphical user interface (GUI) capable of editing a shape of the target article according to a user input (Klappert: [0113]-and editing the shape of the target article, based on a user input via the GUI (Klappert: [0113]-[0115] as editing the shape of the target article in Fig.8 element 802 using elements 804-1 to 804-7, Also see Fig.14 flowchart).
Klapper teaches determining a target article having a most similar shape to the basic image from a three-dimensional (3D) article list stored in a database (DB) by comparing the at least one image part  (Klapper : [0118]) 
Rejal teaches determining a target article having a most similar shape to the basic image from a three-dimensional (3D) article list stored in a database (DB) by comparing the at least one image part of the basic image with at least one image part of each of 3D articles included in the 3D article list  (Rejal: [0039] [0045] explains how the basic image (2D) and the 3D (target) article are all converted to the 2D view shape signature in 2D. Then the ¶[0059]-[0068] corresponding to Fig.4 flowchart explains how the 2D view signature for the search input and 3D model from database are compared to output the best matched).
----- Annotated Figure Continued  on next page-----


    PNG
    media_image1.png
    836
    675
    media_image1.png
    Greyscale
 
 
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Klappert to Abeloe to be able to perform modification to 3D printed object before printing it (Klappert: [0007]) thereby 3D printing a user preference not present in the original model (For example, a three-dimensional representation of a knight figurine may be modified by the addition of a sword, or may be modified to a "fighting" pose rather than a "relaxed" pose.). Further motivation to combine would have been that Klappert is analogous art to Abeloe as both are directed to capturing video images and then mapping them to the model to print them as 3D model based on delineated user selection (Klappert: Fig.11 and Abeloe: Fig.3).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Rejal to Abeloe to be able to find the best match for 3D printing the as motivation comes from Rejal (Rejal: [0068]) that such matched 3D models can then be used in by additive manufacturing (3D printing) complimenting the Abeloe Fig.3 step 303-311 (User selects 3D Modeling options-Downloading the 3D model). Further motivation combine is that Rejal and Abeloe are analogous arts in the field of 3D model retrieval for 3D printing a 3D model (Rejal: Abstract Fig.4; Abeloe: Abstract Fig.3).
Regarding Claim 2 & 16* (*Updated 12/19/2020)
Klappert teaches wherein the providing of the GUI comprises (the controller is further configured to provide (Klappert: [0064]) providing a recommendation list of constituent articles that are compatible with a constituent article included in the target article (Klappert: Fig.8 & [0113]-[0015], Here target article (toy dinosaur 802) has constituent article (e.g. elements 804-7) for which the GUI provides a recommendation list of constituent articles (e.g. 804-7(1) as first recommendation, 804-7(2) as second recommendation, for the constituent article 804-7).
Regarding Claim 11
Abeloe teaches wherein the DB stores a connection relationship between the target article and a constituent article included in the target article (Abeloe: [0049]-[0052] & [0055] as proper connections between the various 3D components (e.g. head, arm, torso, legs & feet) of target object (sports figure) and it check in [0055]).
Regarding Claim 15 (Updated 3/12/2021)
Klappert teaches further comprising a display configured to display the obtained image, the constituent images of the obtained image, the target article, the edited target article, or the GUI (Klappert: Fig.10 displaying obtained image 1004 on TV 1000 and target article 1004 (3D  representation) in [0122] “…Each item 1020 of the list may be interactive. If an item 1020 is selected, a preview of a design file (e.g., a display of a 3D representation of an object) associated with selected object 1004 may be generated for display by control circuitry 304….” Also displaying the edited target article in Fig.8 for user selection).
the constituent images of the obtained image (Rejal: [0021]). Takahashi also shows the the constituent images of the obtained image (Takahashi: Fig.6-8 showing the components (constituent images) of the captured image).

----- This page is left blank after this line -----


Claims 8-10 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abeloe; (or in alternate with additional art Takahashi); in view of Klappert; in view Rejal, further in view of US PGPUB No. US 20030142097 A1 by Sakagami, Hiromi et al.
Regarding Claim 8 & 19 (Updated 3/12/2021)
Teachings of Abeloe are shown in parent claim 1. Klappert teaches additional constituent articles being printed like sunglasses or a hat that go on dinosaur 802 which may be 3D printed separately and may have to be assembled (Klappert: [0115] “…Control circuitry 304 may cause accessories to be printed as one cohesive unit with a printed 3D representation of an object, such as dinosaur 802, or may cause accessories to be printed separately from the 3D representation of the object….”). 
Abeloe and Klappert do not teach wherein the generating of the printing information further comprises generating manual information representing a method of assembling the edited target article.
	Sakagami teaches wherein (or the controller is further configured to generate (Sakagami :  [0023][ Fig.1 element 410)) the generating of the printing information further comprises generating manual information representing a method of assembling the edited target article (Sakagami: [0017]).
Motivation to combine Abeloe, Klappert and Rejal is disclosed in the parent claim 1 and is applicable here. Motivation to combine with Takahashi is same as in parent claim 1, 14 or 20 respectively as cited above. 

Regarding Claim 9
Sakagami teaches wherein the generating of the printing information further comprises providing the manual information in at least one of a text form (Sakagami: [0016]-[0017]) and an animation form (Sakagami: [0012][0013][0017], Fig.1 animation generator, [0026]).
Regarding Claim 10
Sakagami teaches wherein the providing of the GUI comprises providing an image representing an operation of a constituent article included in the target article according to a function of the target article (Sakagami: [0026] “…using a two-dimensional or three-dimensional animation, it is possible to view the specific movement of each component in an assembly procedure, something which is not possible with a static two-dimensional drawing. It is additionally possible to record as animations (image data) the movement of components when investigating an assembly procedure. Because an animation file resulting from an assembly simulation can be stored in an AVI (Audio Video Interleave) formatted file, it is possible to replay the animation later….” & [0012]).
----- This page is left blank after this line -----

Claims 3, 5-7, 12 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abeloe; (or in alternate with additional art Takahashi); in view of Klappert; in view Rejal, further in view of US PGPUB No. US 20120109591 A1 Thompson; Brian et al.
Regarding Claim 12 
Teachings of Abeloe (Abeloe: [0061]– 3D models as target article  and [0050]-[0052] 3D wire model components as constituents article), Klappert and Rejal is shown in the parent claim 2.
Abeloe and Klappert do not explicitly teach wherein the DB stores weight information of the constituent article included in the target article.
Thompson teaches wherein the DB stores weight information of the constituent article included in the target article (Thompson: [0132], database as parts database 402 which states “… [0132] A part database 402 may comprise a database, file, library, or other set of one or more parts, and may include an identification of one or more features of a part. For example, the part database may include descriptions, costs, weights, materials and sub-parts needed, part numbers, or other information useful to a customer, sales representative, or manufacturer. Part database 402 may be used, along with a part selection engine 404 and/or a user interface to allow a customer to configure options for a product design and communicate said selected options to a parametric geometry engine 302 of a CAD application 300.”).

It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Thompson to Abeloe to be able to provide weight as an additional attribute of the constituents article (Abeloe: [0061] – 3D wireframe/3D models as target article and [0050]-[0052] 3D wire model components as constituents article, Thompson: [0132]) so that constraints imposed on models can also include weight constraints for better stability (Thompson: [0102], [0146] – “…such as engine mounts of a frame, that will require modifications in a different subsection, such as the engine itself Because these parts are not in the same model, the designer must perform complicated manual bookkeeping to ensure that the models are synchronized and compatible. Additionally, the ability to perform engineering and manufacturing analysis on the model is reduced, because features such as weight and center of gravity will be a result of a combination of all of the subsections.” – subsection here is constituent article of the target product). Further both are analogous art in the 3D CAD modeling field (Abeloe: Fig.3&7 additionally to [0061][0050]-[0052], Thompson: Fig. 3A).
Regarding Claim 3 & 17* (*Updated 3/12/2021)
Teachings of Abeloe, Klappert & Rejal are shown in parent claim 1. 
Abeloe, Klappert & Rejal do not explicitly teach limitation of this claim. 
Thompson teaches wherein (the controller is further configured to provide (Klappert: [0064])  the providing of the recommendation list comprises providing the recommendation list of the compatible constituent articles (Thompson: Fig. 4C element 406a-d & [0137] showing variants as recommendation list of the compatible constituent articles, where any variant may be constrained as shown in [0102] [0134] & [0138], [0143]), based on stability of a target article edited by a constituent article included in the recommendation list (Thompson: [0102] – stability as dimensional constraints, material constraints, weight constraints, strength constraints, or any other type of constraints.)
Motivation to combine Abeloe, Klappert and Rejal is disclosed in the parent claim 1 and is applicable here. Motivation to combine with Takahashi is same as in parent claim 1, 14 or 20 respectively as cited above.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Thompson to Abeloe-Klappert to be able to provide design of variants allowed based on constraints (Klappert: Fig.8 element 804-7 showing variants without constraints) and allow the user edit the model based on constraints (Thompson: [0102][0123]).
Regarding Claim 5
Thompson teaches wherein the providing of the recommendation list comprises providing the recommendation list of the compatible constituent articles, based on prices of the compatible constituent articles (Thompson: [0132] shows cost (Price) of each part/variant in the parts database, [0102] allows for user to specify the constraints --- “[0102]… For example, when a project is initiated or during the design process, certain project constraints can be provided for the modeled object. These constraints can include dimensional constraints, material constraints, weight constraints, strength constraints, or any other type of constraints…” , and [0123] & [0134] teaches constraint based ability to make edits). It would be obvious to make price/cost as one of the constraints to keep the cost minimal for a product. 
Regarding Claim 6 & 18* (*Updated 3/12/2021)
Thompson teaches wherein (the controller is further configured to provide (Klappert: [0064]) the providing of the recommendation list comprises providing the recommendation list of the compatible constituent articles, based on sizes of the compatible constituent articles (Thompson: [0102] allows for user to specify the constraints --- “[0102]… For example, when a project is initiated or during the design process, certain project constraints can be provided for the modeled object. These constraints can include dimensional constraints, material constraints, weight constraints, strength constraints, or any other type of constraints…” , and [0123] & [0134] teaches constraint based ability to make edits). It would be obvious to make dimension as one of the constraints to keep within a certain size or meet other constraints (weight, strength etc). 
Regarding Claim 7
Thompson teaches wherein the providing of the recommendation list comprises providing the recommendation list of the compatible constituent articles (Thompson: [0134]-[0137] showing variants are constrainted), based on a connection relationship between the target article and the constituent article included in the target article.
Claim 3 (alternately) and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abeloe; (or in alternate with additional art Takahashi); in view of Klappert; in view of Rejal; in view of Thompson, further in view of US PGPUB No. US 20150112644 A1 SCHMIDT; Ryan. 
Regarding Claim 4 (Alternately claim 3) 
Teachings of Abeloe, Klappert & Rejal & Thompson are shown in the parent claim 3. Rejal teaches using center of gravity (mass) to determine the matching 3D part (Rejal: [0057]).
Thompson teaches various constraints to address recommended list (Thompson: --- “[0102]… For example, when a project is initiated or during the design process, certain project constraints can be provided for the modeled object. These constraints can include dimensional constraints, material constraints, weight constraints, strength constraints, or any other type of constraints…” ,and also addresses that parts have weight and center of gravity (Thompson: [0134], [0146] –“… Additionally, the ability to perform engineering and manufacturing analysis on the model is reduced, because features such as weight and center of gravity will be a result of a combination of all of the subsections.”). Although Thompson implies center of gravity is a constraint but never explicitly states it’s a constraint.
Schmidt teaches wherein the stability is determined based on at least one of a location of a center of gravity of the target article edited by the constituent article included in the recommendation list or an internal structure of the edited target article (Schmidt: Fig.1 element 130 stability component in support of 
Motivation to combine Abeloe, Klappert and Rejal & Thompson is disclosed in the parent claim 2 and is applicable here. Motivation to combine with Takahashi is same as in parent claim 1, 14 or 20 respectively as cited above.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Schmidt to Abeloe-Klappert with a motivation that 3D model is stable for 3D printing (Schmidt: Abstract). Further they are analogous art in the field of 3D printing from a model.
----- This page is left blank after this line -----


Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abeloe; (or in alternate with additional art Takahashi); in view of Klappert; in view of Rejal; further in view of US PGPUB No. US 20050212797 A1 by Lee, Kyeong Hwi et al.
Regarding Claim 13
Teachings of Abeloe, Klappert & Rejal are shown in parent claim 2. 
Abeloe, Klappert & Rejal do not teach wherein the DB stores information about at least one of a direction and a range in which the constituent article included in the target article moves according to a function of the target article.
Lee teach wherein the DB stores information (Lee: See Fig. 5 element 506 & 508 storing data about constraints) about at least one of a direction or a range in which the constituent article included in the target article moves according to a function of the target article (Lee: Fig.4 showing a direction and a range in which the constituent article 404, 410  & 408 move with representation A & B for each constituent article as function of target article – as shown in [0048]-[0049] and in Fig.4 showing graphical presentation and Fig.5-6 showing the flowchart).
Motivation to combine Abeloe and Klappert is disclosed in the parent claim 1. Motivation to combine with Takahashi is same as in parent claim 1, 14 or 20 respectively as cited above.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lee  to Abeloe to be able to provide dynamic parts assembly in 3D CAD design so they can be visualized in dynamic manner in an automated manner (Lee: [0007]-[0008]). 
----- This page is left blank after this line -----

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Saturday, March 13, 2021